Exhibit 10.7

 

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS.  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO APOGEE TECHNOLOGY, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.

 

SECURED CONVERTIBLE TERM NOTE

 

FOR VALUE RECEIVED, APOGEE TECHNOLOGY, INC., a Delaware corporation (the
“Company”), promises to pay to LAURUS MASTER FUND, LTD., c/o M&C Corporate
Services Limited, P.O. Box 309 GT, Ugland House, South Church Street, George
Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the “Holder”) or its
registered assigns or successors in interest, the sum of Two Million Dollars
($2,000,000), together with any accrued and unpaid interest hereon, on August 9,
2008 (the “Maturity Date”) if not sooner paid.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof by and between the Company and the Holder (as amended, modified
and/or supplemented from time to time, the “Purchase Agreement”).

 

The following terms shall apply to this Secured Convertible Term Note (this
“Note”):

 


ARTICLE I
CONTRACT RATE AND AMORTIZATION

 


1.1           CONTRACT RATE.  SUBJECT TO SECTIONS 4.2 AND 5.10, INTEREST PAYABLE
ON THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE (THE “PRINCIPAL AMOUNT”) SHALL
ACCRUE AT A RATE PER ANNUM EQUAL TO THE “PRIME RATE” PUBLISHED IN THE WALL
STREET JOURNAL FROM TIME TO TIME (THE “PRIME RATE”), PLUS TWO PERCENT (2%) (THE
“CONTRACT RATE”).  THE CONTRACT RATE SHALL BE INCREASED OR DECREASED AS THE CASE
MAY BE FOR EACH INCREASE OR DECREASE IN THE PRIME RATE IN AN AMOUNT EQUAL TO
SUCH INCREASE OR DECREASE IN THE PRIME RATE; EACH CHANGE TO BE EFFECTIVE AS OF
THE DAY OF THE CHANGE IN THE PRIME RATE.  SUBJECT TO SECTION 1.2, THE CONTRACT
RATE SHALL NOT AT ANY TIME BE LESS THAN SIX PERCENT (6%).  INTEREST SHALL BE
(I) CALCULATED ON THE BASIS OF A 360 DAY YEAR, AND (II) PAYABLE MONTHLY, IN
ARREARS, COMMENCING ON SEPTEMBER 1, 2005, ON THE FIRST BUSINESS DAY OF EACH
CONSECUTIVE CALENDAR MONTH THEREAFTER THROUGH AND INCLUDING THE MATURITY DATE,
AND ON THE MATURITY DATE, WHETHER BY ACCELERATION OR OTHERWISE.


 


1.2           CONTRACT RATE ADJUSTMENTS AND PAYMENTS.  THE CONTRACT RATE SHALL
BE CALCULATED ON THE LAST BUSINESS DAY OF EACH CALENDAR MONTH HEREAFTER (OTHER
THAN FOR INCREASES OR DECREASES IN THE PRIME RATE WHICH SHALL BE CALCULATED AND
BECOME EFFECTIVE IN ACCORDANCE WITH THE TERMS OF SECTION 1.1) UNTIL THE MATURITY
DATE (EACH A “DETERMINATION DATE”) AND SHALL BE SUBJECT TO ADJUSTMENT AS SET
FORTH HEREIN.  IF (I) THE COMPANY SHALL HAVE REGISTERED THE SHARES OF

 

--------------------------------------------------------------------------------


 

the Common Stock underlying the conversion of this Note and each Warrant on a
registration statement declared effective by the Securities and Exchange
Commission (the “SEC”), and (ii) the market price (the “Market Price”) of the
Common Stock as reported by Bloomberg, L.P. on the Principal Market for the five
(5) trading days immediately preceding a Determination Date exceeds the then
applicable Fixed Conversion Price by at least twenty-five percent (25%), the
Contract Rate for the succeeding calendar month shall automatically be reduced
by 200 basis points (200 b.p.) (2%) for each incremental twenty-five percent
(25%) increase in the Market Price of the Common Stock above the then applicable
Fixed Conversion Price.  Notwithstanding the foregoing (and anything to the
contrary contained herein), in no event shall the Contract Rate at any time be
less than zero percent (0%).


 


1.3           PRINCIPAL PAYMENTS.  AMORTIZING PAYMENTS OF THE AGGREGATE
PRINCIPAL AMOUNT OUTSTANDING UNDER THIS NOTE AT ANY TIME (THE “PRINCIPAL
AMOUNT”) SHALL BE MADE BY THE COMPANY ON JANUARY 1, 2006 AND ON THE FIRST
BUSINESS DAY OF EACH SUCCEEDING MONTH THEREAFTER THROUGH AND INCLUDING THE
MATURITY DATE (EACH, AN “AMORTIZATION DATE”).  SUBJECT TO ARTICLE III BELOW,
COMMENCING ON THE FIRST AMORTIZATION DATE, THE COMPANY SHALL MAKE MONTHLY
PAYMENTS TO THE HOLDER ON EACH REPAYMENT DATE, EACH SUCH PAYMENT IN THE AMOUNT
OF $62,500 TOGETHER WITH ANY ACCRUED AND UNPAID INTEREST ON SUCH PORTION OF THE
PRINCIPAL AMOUNT PLUS ANY AND ALL OTHER UNPAID AMOUNTS WHICH ARE THEN OWING
UNDER THIS NOTE, THE PURCHASE AGREEMENT AND/OR ANY OTHER RELATED AGREEMENT
(COLLECTIVELY, THE “MONTHLY AMOUNT”).  ANY OUTSTANDING PRINCIPAL AMOUNT TOGETHER
WITH ANY ACCRUED AND UNPAID INTEREST AND ANY AND ALL OTHER UNPAID AMOUNTS WHICH
ARE THEN OWING BY THE COMPANY TO THE HOLDER UNDER THIS NOTE, THE PURCHASE
AGREEMENT AND/OR ANY OTHER RELATED AGREEMENT SHALL BE DUE AND PAYABLE ON THE
MATURITY DATE.


 


ARTICLE II
CONVERSION AND REDEMPTION

 


2.1           PAYMENT OF MONTHLY AMOUNT.


 


(A)           PAYMENT IN CASH OR COMMON STOCK.  IF THE MONTHLY AMOUNT (OR A
PORTION OF SUCH MONTHLY AMOUNT IF NOT ALL OF THE MONTHLY AMOUNT MAY BE CONVERTED
INTO SHARES OF COMMON STOCK PURSUANT TO SECTION 3.2) IS REQUIRED TO BE PAID IN
CASH PURSUANT TO SECTION 2.1(B), THEN THE COMPANY SHALL PAY THE HOLDER AN AMOUNT
IN CASH EQUAL TO 103% OF THE MONTHLY AMOUNT (OR SUCH PORTION OF SUCH MONTHLY
AMOUNT TO BE PAID IN CASH) DUE AND OWING TO THE HOLDER ON THE AMORTIZATION
DATE.  IF SUCH REPAYMENT IN CASH IS REQUIRED, IN WHOLE OR PART, THE UNDERLYING
DATA AS REPORTED BY BLOOMBERG, L.P. USED TO SUPPORT SUCH CALCULATIONS, WILL BE
PROVIDED TO THE COMPANY UPON REQUEST.  IF THE MONTHLY AMOUNT (OR A PORTION OF
SUCH MONTHLY AMOUNT IF NOT ALL OF THE MONTHLY AMOUNT MAY BE CONVERTED INTO
SHARES OF COMMON STOCK PURSUANT TO SECTION 3.2) IS REQUIRED TO BE PAID IN SHARES
OF COMMON STOCK PURSUANT TO SECTION 2.1(B), THE NUMBER OF SUCH SHARES TO BE
ISSUED BY THE COMPANY TO THE HOLDER ON SUCH AMORTIZATION DATE (IN RESPECT OF
SUCH PORTION OF THE MONTHLY AMOUNT CONVERTED INTO SHARES OF COMMON STOCK
PURSUANT TO SECTION 2.1(B)), SHALL BE THE NUMBER DETERMINED BY DIVIDING (I) THE
PORTION OF THE MONTHLY AMOUNT CONVERTED INTO SHARES OF COMMON STOCK, BY (II) THE
THEN APPLICABLE FIXED CONVERSION PRICE.  FOR PURPOSES HEREOF, SUBJECT TO
SECTION 3.6 HEREOF, THE INITIAL “FIXED CONVERSION PRICE” MEANS $ 1.05 [WHICH HAS
BEEN DETERMINED ON THE DATE OF THIS NOTE AS AN AMOUNT EQUAL TO 103% OF THE
AVERAGE CLOSING PRICE OF THE COMMON STOCK FOR THE TEN (10)

 

2

--------------------------------------------------------------------------------


 

trading days immediately prior to the Closing Date; provided that the Fixed
Conversion Price shall not exceed 110% of the closing price on the date
immediately prior to the Closing Date].


 


(B)           MONTHLY AMOUNT CONVERSION CONDITIONS.  SUBJECT TO SECTIONS 2.1(A),
2.2, AND 3.2 HEREOF, THE HOLDER SHALL CONVERT INTO SHARES OF COMMON STOCK ALL OR
A PORTION OF THE MONTHLY AMOUNT DUE ON EACH AMORTIZATION DATE IF THE FOLLOWING
CONDITIONS (THE “CONVERSION CRITERIA”) ARE SATISFIED: (I) THE AVERAGE CLOSING
PRICE OF THE COMMON STOCK AS REPORTED BY BLOOMBERG, L.P. ON THE PRINCIPAL MARKET
FOR THE FIVE (5) TRADING DAYS IMMEDIATELY PRECEDING SUCH AMORTIZATION DATE SHALL
BE GREATER THAN OR EQUAL TO 115% OF THE FIXED CONVERSION PRICE AND (II) THE
AMOUNT OF SUCH CONVERSION DOES NOT EXCEED TWENTY FIVE PERCENT (25%) OF THE
AGGREGATE DOLLAR TRADING VOLUME OF THE COMMON STOCK FOR THE PERIOD OF TWENTY-TWO
(22) TRADING DAYS IMMEDIATELY PRECEDING SUCH AMORTIZATION DATE.  IF
SUBSECTION (I) OF THE CONVERSION CRITERIA IS MET BUT SUBSECTION (II) OF THE
CONVERSION CRITERIA IS NOT MET AS TO THE ENTIRE MONTHLY AMOUNT, THE HOLDER SHALL
CONVERT ONLY SUCH PART OF THE MONTHLY AMOUNT THAT MEETS SUBSECTION (II) OF THE
CONVERSION CRITERIA.  ANY PORTION OF THE MONTHLY AMOUNT DUE ON AN AMORTIZATION
DATE THAT THE HOLDER HAS NOT BEEN ABLE TO CONVERT INTO SHARES OF COMMON STOCK
DUE TO THE FAILURE TO MEET THE CONVERSION CRITERIA, SHALL BE PAID IN CASH BY THE
COMPANY AT THE RATE OF 103% OF THE MONTHLY AMOUNT OTHERWISE DUE ON SUCH
AMORTIZATION DATE, WITHIN FIVE (5) BUSINESS DAYS OF SUCH AMORTIZATION DATE.


 


2.2           NO EFFECTIVE REGISTRATION.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, THE HOLDER ACKNOWLEDGES THAT THE COMPANY HAS NOT, AS OF THE
DATE HEREOF, REGISTERED ANY SECURITIES ISSUED OR ISSUABLE PURSUANT TO THIS NOTE,
AND NONE OF THE COMPANY’S OBLIGATIONS TO THE HOLDER MAY BE CONVERTED INTO COMMON
STOCK UNLESS (A) EITHER (I) AN EFFECTIVE CURRENT REGISTRATION STATEMENT (AS
DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) COVERING THE SHARES OF COMMON
STOCK TO BE ISSUED IN CONNECTION WITH SATISFACTION OF SUCH OBLIGATIONS EXISTS OR
(II) AN EXEMPTION FROM REGISTRATION FOR RESALE OF ALL OF THE COMMON STOCK ISSUED
AND ISSUABLE IS AVAILABLE PURSUANT TO RULE 144 OF THE SECURITIES ACT AND (B) NO
EVENT OF DEFAULT (AS HEREINAFTER DEFINED) EXISTS AND IS CONTINUING, UNLESS SUCH
EVENT OF DEFAULT IS CURED WITHIN ANY APPLICABLE CURE PERIOD OR OTHERWISE WAIVED
IN WRITING BY THE HOLDER.


 


2.3           OPTIONAL REDEMPTION IN CASH.  THE COMPANY MAY PREPAY THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE IN ITS ENTIRETY IN CASH (“OPTIONAL
REDEMPTION”) BY PAYING TO THE HOLDER A SUM OF MONEY EQUAL TO (X) IN THE EVENT
THAT THE REDEMPTION PAYMENT DATE (AS DEFINED BELOW) OCCURS ON OR PRIOR TO THE
ONE HUNDRED TWENTIETH (120) DAY AFTER THE DATE HEREOF, ONE HUNDRED FIVE PERCENT
(105%) AND (Y) IN THE EVENT THAT THE REDEMPTION PAYMENT DATE OCCURS AFTER THE
ONE HUNDRED TWENTIETH (120) DAY AFTER THE DATE HEREOF, ONE HUNDRED TWENTY FIVE
PERCENT (125%), IN EACH CASE, OF THE ENTIRE PRINCIPAL AMOUNT OUTSTANDING AT SUCH
TIME TOGETHER WITH ACCRUED BUT UNPAID INTEREST THEREON AND ANY AND ALL OTHER
SUMS DUE, ACCRUED OR PAYABLE TO THE HOLDER ARISING UNDER THIS NOTE, THE PURCHASE
AGREEMENT OR ANY OTHER RELATED AGREEMENT (THE “REDEMPTION AMOUNT”) OUTSTANDING
ON THE REDEMPTION PAYMENT DATE (AS DEFINED BELOW).  THE COMPANY SHALL DELIVER TO
THE HOLDER A WRITTEN NOTICE OF REDEMPTION (THE “NOTICE OF REDEMPTION”)
SPECIFYING THE DATE FOR SUCH OPTIONAL REDEMPTION (THE “REDEMPTION PAYMENT
DATE”), WHICH DATE SHALL BE SEVEN (7) BUSINESS DAYS AFTER THE DATE OF THE NOTICE
OF REDEMPTION (THE “REDEMPTION PERIOD”).  A NOTICE OF REDEMPTION SHALL NOT BE
EFFECTIVE WITH RESPECT TO ANY PORTION OF THIS NOTE FOR WHICH THE HOLDER HAS
PREVIOUSLY DELIVERED A NOTICE OF CONVERSION (AS HEREINAFTER DEFINED) OR FOR
CONVERSIONS ELECTED TO BE MADE BY THE HOLDER PURSUANT TO ARTICLE III

 

3

--------------------------------------------------------------------------------


 

during the Redemption Period.  The Redemption Amount shall be determined as if
the Holder’s conversion elections had been completed immediately prior to the
date of the Notice of Redemption.  On the Redemption Payment Date, the
Redemption Amount must be paid in good funds to the Holder.  In the event the
Company fails to pay the Redemption Amount on the Redemption Payment Date as set
forth herein, then such Redemption Notice will be null and void.


 


ARTICLE III
HOLDER’S CONVERSION RIGHTS


 


3.1           OPTIONAL CONVERSION.  SUBJECT TO THE TERMS SET FORTH IN THIS
ARTICLE III, THE HOLDER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO CONVERT
ALL OR ANY PORTION OF THE ISSUED AND OUTSTANDING PRINCIPAL AMOUNT AND/OR ACCRUED
INTEREST AND FEES DUE AND PAYABLE INTO FULLY PAID AND NONASSESSABLE SHARES OF
COMMON STOCK AT THE FIXED CONVERSION PRICE; PROVIDED THAT, NOTWITHSTANDING ANY
REPRESENTATION TO THE CONTRARY IN THIS NOTE, THE PURCHASE AGREEMENT OR ANY OF
THE RELATED AGREEMENTS, THE HOLDER SHALL NOT HAVE THE RIGHT, UNLESS AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, TO CONVERT ANY PORTION OF THE ISSUED AND
OUTSTANDING PRINCIPAL AMOUNT AND/OR ACCRUED INTEREST AND FEES ON OR PRIOR TO THE
ONE HUNDRED TWENTIETH (120) DAY AFTER THE DATE HEREOF (IT BEING UNDERSTOOD THAT
NOTHING CONTAINED IN THIS SECTION 3.1 SHALL AFFECT THE COMPANY’S OBLIGATION TO
REGISTER ANY OF THE CONVERSION SHARES (AS DEFINED BELOW) SOONER THAN AS SET
FORTH IN THE REGISTRATION RIGHTS AGREEMENT.  THE SHARES OF COMMON STOCK TO BE
ISSUED UPON SUCH CONVERSION ARE HEREIN REFERRED TO AS, THE “CONVERSION SHARES.”


 


3.2           CONVERSION LIMITATION.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN
TO THE CONTRARY, THE HOLDER SHALL NOT BE ENTITLED TO CONVERT PURSUANT TO THE
TERMS OF THIS NOTE AN AMOUNT THAT WOULD BE CONVERTIBLE INTO THAT NUMBER OF
CONVERSION SHARES WHICH WOULD EXCEED THE DIFFERENCE BETWEEN (I) 4.99% OF THE
ISSUED AND OUTSTANDING SHARES OF COMMON STOCK AND (II) THE NUMBER OF SHARES OF
COMMON STOCK BENEFICIALLY OWNED BY THE HOLDER.  FOR PURPOSES OF THE IMMEDIATELY
PRECEDING SENTENCE, BENEFICIAL OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH
SECTION 13(D) OF THE EXCHANGE ACT AND REGULATION 13D-3 THEREUNDER.  THE
CONVERSION SHARE LIMITATION DESCRIBED IN THIS SECTION 3.2 SHALL AUTOMATICALLY
BECOME NULL AND VOID FOLLOWING NOTICE TO THE COMPANY UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, OR UPON 75 DAYS PRIOR NOTICE TO
THE COMPANY, EXCEPT THAT AT NO TIME SHALL THE NUMBER OF SHARES OF COMMON STOCK
BENEFICIALLY OWNED BY THE HOLDER A EXCEED 19.99% OF THE OUTSTANDING SHARES OF
COMMON STOCK.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE
NUMBER OF SHARES OF COMMON STOCK ISSUABLE BY THE COMPANY AND ACQUIRABLE BY THE
HOLDER AT A PRICE BELOW $0.95 PER SHARE PURSUANT TO THE TERMS OF THIS NOTE, THE
PURCHASE AGREEMENT OR ANY OTHER RELATED AGREEMENT, SHALL NOT EXCEED AN AGGREGATE
OF 2,367,666 SHARES OF COMMON STOCK (SUBJECT TO APPROPRIATE ADJUSTMENT FOR STOCK
SPLITS, STOCK DIVIDENDS, OR OTHER SIMILAR RECAPITALIZATIONS AFFECTING THE COMMON
STOCK) (THE “MAXIMUM COMMON STOCK ISSUANCE”), UNLESS THE ISSUANCE OF COMMON
STOCK HEREUNDER IN EXCESS OF THE MAXIMUM COMMON STOCK ISSUANCE SHALL FIRST BE
APPROVED BY THE COMPANY’S SHAREHOLDERS.  IF AT ANY POINT IN TIME AND FROM TIME
TO TIME THE NUMBER OF SHARES OF COMMON STOCK ISSUED PURSUANT TO THE TERMS OF
THIS NOTE, THE PURCHASE AGREEMENT OR ANY OTHER RELATED AGREEMENT, TOGETHER WITH
THE NUMBER OF SHARES OF COMMON STOCK THAT WOULD THEN BE ISSUABLE BY THE COMPANY
TO THE HOLDER IN THE EVENT OF A CONVERSION OR EXERCISE PURSUANT TO THE TERMS OF
THIS NOTE, THE PURCHASE AGREEMENT OR ANY OTHER RELATED AGREEMENT, WOULD EXCEED
THE MAXIMUM COMMON STOCK ISSUANCE BUT FOR THIS SECTION 3.2, THE

 

4

--------------------------------------------------------------------------------


 

Company shall promptly call a shareholders meeting to solicit shareholder
approval for the issuance of the shares of Common Stock hereunder in excess of
the Maximum Common Stock Issuance.  Notwithstanding anything contained herein to
the contrary, the provisions of this Section 3.2 are irrevocable and may not be
waived by the Holder or the Company.


 


3.3           MECHANICS OF HOLDER’S CONVERSION.  IN THE EVENT THAT THE HOLDER
ELECTS TO CONVERT THIS NOTE INTO COMMON STOCK, THE HOLDER SHALL GIVE NOTICE OF
SUCH ELECTION BY DELIVERING AN EXECUTED AND COMPLETED NOTICE OF CONVERSION IN
SUBSTANTIALLY THE FORM OF EXHIBIT A HERETO (APPROPRIATE COMPLETED)  (“NOTICE OF
CONVERSION”) TO THE COMPANY AND SUCH NOTICE OF CONVERSION SHALL PROVIDE A
BREAKDOWN IN REASONABLE DETAIL OF THE PRINCIPAL AMOUNT, ACCRUED INTEREST AND
FEES THAT ARE BEING CONVERTED.  ON EACH CONVERSION DATE (AS HEREINAFTER DEFINED)
AND IN ACCORDANCE WITH ITS NOTICE OF CONVERSION, THE HOLDER SHALL MAKE THE
APPROPRIATE REDUCTION TO THE PRINCIPAL AMOUNT, ACCRUED INTEREST AND FEES AS
ENTERED IN ITS RECORDS AND SHALL PROVIDE WRITTEN NOTICE THEREOF TO THE COMPANY
WITHIN TWO (2) BUSINESS DAYS AFTER THE CONVERSION DATE.  EACH DATE ON WHICH A
NOTICE OF CONVERSION IS DELIVERED OR TELECOPIED TO THE COMPANY IN ACCORDANCE
WITH THE PROVISIONS HEREOF SHALL BE DEEMED A CONVERSION DATE (THE “CONVERSION
DATE”).  PURSUANT TO THE TERMS OF THE NOTICE OF CONVERSION, THE COMPANY WILL
ISSUE INSTRUCTIONS TO THE TRANSFER AGENT ACCOMPANIED BY AN OPINION OF COUNSEL
WITHIN THREE (3) BUSINESS DAYS OF THE DATE OF THE DELIVERY TO THE COMPANY OF THE
NOTICE OF CONVERSION AND SHALL CAUSE THE TRANSFER AGENT TO TRANSMIT THE
CERTIFICATES REPRESENTING THE CONVERSION SHARES TO THE HOLDER BY CREDITING THE
ACCOUNT OF THE HOLDER’S DESIGNATED BROKER WITH THE DEPOSITORY TRUST CORPORATION
(“DTC”) THROUGH ITS DEPOSIT WITHDRAWAL AGENT COMMISSION (“DWAC”) SYSTEM WITHIN
THREE (3) BUSINESS DAYS AFTER RECEIPT BY THE COMPANY OF THE NOTICE OF CONVERSION
(THE “DELIVERY DATE”).  IN THE CASE OF THE EXERCISE OF THE CONVERSION RIGHTS SET
FORTH HEREIN THE CONVERSION PRIVILEGE SHALL BE DEEMED TO HAVE BEEN EXERCISED AND
THE CONVERSION SHARES ISSUABLE UPON SUCH CONVERSION SHALL BE DEEMED TO HAVE BEEN
ISSUED UPON THE DATE OF RECEIPT BY THE COMPANY OF THE NOTICE OF CONVERSION.  THE
HOLDER SHALL BE TREATED FOR ALL PURPOSES AS THE RECORD HOLDER OF THE CONVERSION
SHARES, UNLESS THE HOLDER PROVIDES THE COMPANY WRITTEN INSTRUCTIONS TO THE
CONTRARY.


 


3.4           LATE PAYMENTS.  THE COMPANY UNDERSTANDS THAT A DELAY IN THE
DELIVERY OF THE CONVERSION SHARES IN THE FORM REQUIRED PURSUANT TO THIS
ARTICLE BEYOND THE DELIVERY DATE COULD RESULT IN ECONOMIC LOSS TO THE HOLDER. 
AS COMPENSATION TO THE HOLDER FOR SUCH LOSS, IN ADDITION TO ALL OTHER RIGHTS AND
REMEDIES WHICH THE HOLDER MAY HAVE UNDER THIS NOTE, APPLICABLE LAW OR OTHERWISE,
THE COMPANY SHALL PAY LATE PAYMENTS TO THE HOLDER FOR ANY LATE ISSUANCE OF
CONVERSION SHARES IN THE FORM REQUIRED PURSUANT TO THIS ARTICLE II UPON
CONVERSION OF THIS NOTE, IN THE AMOUNT EQUAL TO $250 PER BUSINESS DAY AFTER THE
DELIVERY DATE.  THE COMPANY SHALL MAKE ANY PAYMENTS INCURRED UNDER THIS
SECTION IN IMMEDIATELY AVAILABLE FUNDS UPON DEMAND.


 


3.5           CONVERSION MECHANICS.  THE NUMBER OF SHARES OF COMMON STOCK TO BE
ISSUED UPON EACH CONVERSION OF THIS NOTE SHALL BE DETERMINED BY DIVIDING THAT
PORTION OF THE PRINCIPAL AND INTEREST AND FEES TO BE CONVERTED, IF ANY, BY THE
THEN APPLICABLE FIXED CONVERSION PRICE.  IN THE EVENT OF ANY CONVERSIONS OF A
PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT PURSUANT TO THIS ARTICLE III, SUCH
CONVERSIONS SHALL BE DEEMED TO CONSTITUTE CONVERSIONS OF THE OUTSTANDING
PRINCIPAL AMOUNT APPLYING TO MONTHLY AMOUNTS FOR THE REMAINING AMORTIZATION
DATES IN CHRONOLOGICAL ORDER.

 

5

--------------------------------------------------------------------------------


 


3.6           ADJUSTMENT PROVISIONS.  THE FIXED CONVERSION PRICE AND NUMBER AND
KIND OF SHARES OR OTHER SECURITIES TO BE ISSUED UPON CONVERSION DETERMINED
PURSUANT TO THIS NOTE SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME UPON THE
OCCURRENCE OF CERTAIN EVENTS DURING THE PERIOD THAT THIS CONVERSION RIGHT
REMAINS OUTSTANDING, AS FOLLOWS:


 


(A)           RECLASSIFICATION.  IF THE COMPANY AT ANY TIME SHALL, BY
RECLASSIFICATION OR OTHERWISE, CHANGE THE COMMON STOCK INTO THE SAME OR A
DIFFERENT NUMBER OF SECURITIES OF ANY CLASS OR CLASSES, THIS NOTE, AS TO THE
UNPAID PRINCIPAL AMOUNT AND ACCRUED INTEREST THEREON, SHALL THEREAFTER BE DEEMED
TO EVIDENCE THE RIGHT TO PURCHASE AN ADJUSTED NUMBER OF SUCH SECURITIES AND KIND
OF SECURITIES AS WOULD HAVE BEEN ISSUABLE AS THE RESULT OF SUCH CHANGE WITH
RESPECT TO THE COMMON STOCK (I) IMMEDIATELY PRIOR TO OR (II) IMMEDIATELY AFTER,
SUCH RECLASSIFICATION OR OTHER CHANGE AT THE SOLE ELECTION OF THE HOLDER.


 


(B)           STOCK SPLITS, COMBINATIONS AND DIVIDENDS.  IF THE SHARES OF COMMON
STOCK ARE SUBDIVIDED OR COMBINED INTO A GREATER OR SMALLER NUMBER OF SHARES OF
COMMON STOCK, OR IF A DIVIDEND IS PAID ON THE COMMON STOCK OR ANY PREFERRED
STOCK ISSUED BY THE COMPANY IN SHARES OF COMMON STOCK, THE FIXED CONVERSION
PRICE SHALL BE PROPORTIONATELY REDUCED IN CASE OF SUBDIVISION OF SHARES OR STOCK
DIVIDEND OR PROPORTIONATELY INCREASED IN THE CASE OF COMBINATION OF SHARES, IN
EACH SUCH CASE BY THE RATIO WHICH THE TOTAL NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING IMMEDIATELY AFTER SUCH EVENT BEARS TO THE TOTAL NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING IMMEDIATELY PRIOR TO SUCH EVENT.


 


(C)           SHARE ISSUANCES.  SUBJECT TO THE PROVISIONS OF THIS SECTION 3.6,
IF THE COMPANY SHALL AT ANY TIME PRIOR TO THE CONVERSION OR REPAYMENT IN FULL OF
THE PRINCIPAL AMOUNT ISSUE ANY SHARES OF COMMON STOCK OR SECURITIES CONVERTIBLE
INTO COMMON STOCK TO A PERSON OTHER THAN THE HOLDER (EXCEPT (I) PURSUANT TO
SECTIONS 3.6(A) OR (B) ABOVE; (II) PURSUANT TO OPTIONS, WARRANTS, OR OTHER
OBLIGATIONS TO ISSUE SHARES OUTSTANDING ON THE DATE HEREOF AS DISCLOSED TO THE
HOLDER IN WRITING; OR (III) PURSUANT TO OPTIONS THAT MAY BE ISSUED UNDER ANY
EMPLOYEE INCENTIVE STOCK OPTION AND/OR ANY QUALIFIED STOCK OPTION PLAN ADOPTED
BY THE COMPANY) FOR A CONSIDERATION PER SHARE (THE “OFFER PRICE”) LESS THAN THE
FIXED CONVERSION PRICE IN EFFECT AT THE TIME OF SUCH ISSUANCE, THEN THE FIXED
CONVERSION PRICE SHALL BE IMMEDIATELY RESET TO SUCH LOWER OFFER PRICE.  FOR
PURPOSES HEREOF, THE ISSUANCE OF ANY SECURITY OF THE COMPANY CONVERTIBLE INTO OR
EXERCISABLE OR EXCHANGEABLE FOR COMMON STOCK SHALL RESULT IN AN ADJUSTMENT TO
THE FIXED CONVERSION PRICE UPON THE ISSUANCE OF SUCH SECURITIES.


 


(D)           COMPUTATION OF CONSIDERATION.  FOR PURPOSES OF ANY COMPUTATION
RESPECTING CONSIDERATION RECEIVED PURSUANT TO SECTION 3.6(C) ABOVE, THE
FOLLOWING SHALL APPLY:


 

(i)            in the case of the issuance of shares of Common Stock for cash,
the consideration shall be the amount of such cash, provided that in no case
shall any deduction be made for any commissions, discounts or other expenses
incurred by the Company for any underwriting of the issue or otherwise in
connection therewith;

 

(ii)           in the case of the issuance of shares of Common Stock for a
consideration in whole or in part other than cash, the consideration other than
cash shall be deemed to be the fair market value thereof as determined in good
faith by the Board of Directors of the Company (irrespective of the accounting
treatment thereof);

 

6

--------------------------------------------------------------------------------


 

(iii)          upon any such exercise, the aggregate consideration received for
such securities shall be deemed to be the consideration received by the Company
for the issuance of such securities plus the additional minimum consideration,
if any, to be received by the Company upon the conversion or exchange thereof
(the consideration in each case to be determined in the same manner as provided
in subsections (i) and (ii) of this Section 3.6(d)); and

 

(iv)          to the extent there are fractional shares, or dollar values
smaller than one (1) cent, they shall be rounded to the nearest share or cent.

 


3.7           RESERVATION OF SHARES.  DURING THE PERIOD THE CONVERSION RIGHT
EXISTS, THE COMPANY WILL RESERVE FROM ITS AUTHORIZED AND UNISSUED COMMON STOCK A
SUFFICIENT NUMBER OF SHARES TO PROVIDE FOR THE ISSUANCE OF CONVERSION SHARES
UPON THE FULL CONVERSION OF THIS NOTE AND THE WARRANT.  THE COMPANY REPRESENTS
THAT UPON ISSUANCE, THE CONVERSION SHARES WILL BE DULY AUTHORIZED VALIDLY
ISSUED, FULLY PAID AND NON-ASSESSABLE.  THE COMPANY AGREES THAT ITS ISSUANCE OF
THIS NOTE SHALL CONSTITUTE FULL AUTHORITY TO ITS OFFICERS, AGENTS, AND TRANSFER
AGENTS WHO ARE CHARGED WITH THE DUTY OF EXECUTING AND ISSUING STOCK CERTIFICATES
TO EXECUTE AND ISSUE THE NECESSARY CERTIFICATES FOR THE CONVERSION SHARES UPON
THE CONVERSION OF THIS NOTE.


 


3.8           REGISTRATION RIGHTS.  THE HOLDER HAS BEEN GRANTED REGISTRATION
RIGHTS WITH RESPECT TO THE CONVERSION SHARES AS SET FORTH IN THE REGISTRATION
RIGHTS AGREEMENT.


 


3.9           ISSUANCE OF NEW NOTE.  UPON ANY PARTIAL CONVERSION OF THIS NOTE, A
NEW NOTE CONTAINING THE SAME DATE AND PROVISIONS OF THIS NOTE SHALL, AT THE
REQUEST OF THE HOLDER, BE ISSUED BY THE COMPANY TO THE HOLDER FOR THE PRINCIPAL
BALANCE OF THIS NOTE AND INTEREST WHICH SHALL NOT HAVE BEEN CONVERTED OR PAID. 
SUBJECT TO THE PROVISIONS OF ARTICLE IV OF THIS NOTE, THE COMPANY SHALL NOT PAY
ANY COSTS, FEES OR ANY OTHER CONSIDERATION TO THE HOLDER FOR THE PRODUCTION AND
ISSUANCE OF A NEW NOTE.


 


ARTICLE IV
EVENTS OF DEFAULT


 


4.1           EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS
SET FORTH IN THIS SECTION 4.1, IN EXCESS OF THE APPLICABLE CURE OR GRACE PERIOD,
SHALL CONSTITUTE AN EVENT OF DEFAULT (“EVENT OF DEFAULT”) HEREUNDER:


 


(A)           FAILURE TO PAY.  THE COMPANY FAILS TO PAY WHEN DUE ANY INSTALLMENT
OF PRINCIPAL, INTEREST OR OTHER FEES HEREON IN ACCORDANCE HEREWITH, OR THE
COMPANY FAILS TO PAY ANY OF THE OTHER OBLIGATIONS (UNDER AND AS DEFINED IN THE
MASTER SECURITY AGREEMENT) WHEN DUE, AND, IN ANY SUCH CASE, SUCH FAILURE SHALL
CONTINUE FOR A PERIOD OF FIVE (5) DAYS FOLLOWING THE DATE UPON WHICH ANY SUCH
PAYMENT WAS DUE.


 


(B)           BREACH OF COVENANT.  THE COMPANY OR ANY OF ITS SUBSIDIARIES
BREACHES ANY COVENANT OR ANY OTHER TERM OR CONDITION OF THIS NOTE IN ANY
MATERIAL RESPECT AND SUCH BREACH, IF SUBJECT TO CURE, CONTINUES FOR A PERIOD OF
FIFTEEN (15) DAYS AFTER THE OCCURRENCE THEREOF.

 

7

--------------------------------------------------------------------------------


 


(C)           BREACH OF REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION,
WARRANTY OR STATEMENT MADE OR FURNISHED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES IN THIS NOTE, THE PURCHASE AGREEMENT OR ANY OTHER RELATED AGREEMENT
SHALL AT ANY TIME BE FALSE OR MISLEADING IN ANY MATERIAL RESPECT ON THE DATE AS
OF WHICH MADE OR DEEMED MADE.


 


(D)           DEFAULT UNDER OTHER AGREEMENTS.  THE OCCURRENCE OF ANY DEFAULT (OR
SIMILAR TERM) IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT OR
CONDITION RELATING TO ANY INDEBTEDNESS OR CONTINGENT OBLIGATION OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES, (I) IN EXCESS OF $100,000 AT ANY TIME OUTSTANDING
WITH RESPECT TO ANY INDIVIDUAL INDEBTEDNESS OR OBLIGATION OR (II) IN EXCESS OF 
$300,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING, IN EACH CASE, BEYOND THE
PERIOD OF GRACE (IF ANY), THE EFFECT OF WHICH DEFAULT IS TO CAUSE, OR PERMIT THE
HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR BENEFICIARY OR BENEFICIARIES OF SUCH
CONTINGENT OBLIGATION TO CAUSE, SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS
STATED MATURITY OR SUCH CONTINGENT OBLIGATION TO BECOME PAYABLE;


 


(E)           MATERIAL ADVERSE EFFECT.  ANY CHANGE OR THE OCCURRENCE OF ANY
EVENT WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(F)            BANKRUPTCY.  THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL
(I) APPLY FOR, CONSENT TO OR SUFFER TO EXIST THE APPOINTMENT OF, OR THE TAKING
OF POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE OR LIQUIDATOR OF ITSELF OR OF
ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, (II) MAKE A GENERAL ASSIGNMENT FOR
THE BENEFIT OF CREDITORS, (III) COMMENCE A VOLUNTARY CASE UNDER THE FEDERAL
BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN EFFECT), (IV) BE ADJUDICATED A BANKRUPT
OR INSOLVENT, (V) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW
PROVIDING FOR THE RELIEF OF DEBTORS, (VI) ACQUIESCE TO, WITHOUT CHALLENGE WITHIN
TEN (10) DAYS OF THE FILING THEREOF, OR FAILURE TO HAVE DISMISSED, WITHIN THIRTY
(30) DAYS, ANY PETITION FILED AGAINST IT IN ANY INVOLUNTARY CASE UNDER SUCH
BANKRUPTCY LAWS, OR (VII) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF
THE FOREGOING.


 


(G)           JUDGMENTS.  ATTACHMENTS OR LEVIES IN EXCESS OF $100,000 IN THE
AGGREGATE ARE MADE UPON THE COMPANY OR ANY OF ITS SUBSIDIARY’S ASSETS OR A
JUDGMENT IS RENDERED AGAINST THE COMPANY’S PROPERTY INVOLVING A LIABILITY OF
MORE THAN $100,000 WHICH SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR
BONDED WITHIN FORTY FIVE (45) DAYS FROM THE ENTRY THEREOF.


 


(H)           INSOLVENCY.  THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL ADMIT IN
WRITING ITS INABILITY, OR BE GENERALLY UNABLE, TO PAY ITS DEBTS AS THEY BECOME
DUE OR CEASE OPERATIONS OF ITS PRESENT BUSINESS.


 


(I)            CHANGE OF CONTROL.  A CHANGE OF CONTROL (AS DEFINED BELOW) SHALL
OCCUR WITH RESPECT TO THE COMPANY, UNLESS HOLDER SHALL HAVE EXPRESSLY CONSENTED
TO SUCH CHANGE OF CONTROL IN WRITING.  A “CHANGE OF CONTROL” SHALL MEAN ANY
EVENT OR CIRCUMSTANCE AS A RESULT OF WHICH (I) ANY “PERSON” OR “GROUP” (AS SUCH
TERMS ARE DEFINED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT, AS IN EFFECT
ON THE DATE HEREOF), OTHER THAN THE HOLDER, IS OR BECOMES THE “BENEFICIAL OWNER”
(AS DEFINED IN RULES 13(D)-3 AND 13(D)-5 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF 40% OR MORE ON A FULLY DILUTED BASIS OF THE THEN OUTSTANDING
VOTING EQUITY INTEREST OF THE COMPANY, (II) THE BOARD OF DIRECTORS OF THE
COMPANY SHALL CEASE TO CONSIST OF A MAJORITY OF THE PARENT’S BOARD OF DIRECTORS
ON THE DATE HEREOF (OR DIRECTORS APPOINTED BY A MAJORITY OF

 

8

--------------------------------------------------------------------------------


 

the board of directors in effect immediately prior to such appointment) or
(iii) the Company or any of its Subsidiaries merges or consolidates with any
other person or entity.


 


(J)            INDICTMENT; PROCEEDINGS.  THE INDICTMENT OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR ANY EXECUTIVE OFFICER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES UNDER ANY CRIMINAL STATUTE, OR COMMENCEMENT OF CRIMINAL PROCEEDINGS
AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY EXECUTIVE OFFICER OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES PURSUANT TO WHICH STATUTE OR PROCEEDING
PENALTIES OR REMEDIES SOUGHT OR AVAILABLE INCLUDE FORFEITURE OF ANY OF THE
PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


(K)           THE PURCHASE AGREEMENT AND RELATED AGREEMENTS.  (I) AN EVENT OF
DEFAULT SHALL OCCUR UNDER AND AS DEFINED IN THE PURCHASE AGREEMENT OR ANY OTHER
RELATED AGREEMENT, (II) THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL BREACH ANY
TERM OR PROVISION OF THE PURCHASE AGREEMENT OR ANY OTHER RELATED AGREEMENT IN A
MATERIAL RESPECT AND SUCH BREACH, IF CAPABLE OF CURE, CONTINUES UNREMEDIED FOR A
PERIOD OF FIFTEEN (15) DAYS AFTER THE OCCURRENCE THEREOF, (III) THE COMPANY OR
ANY OF ITS SUBSIDIARIES ATTEMPTS TO TERMINATE, CHALLENGES THE VALIDITY OF, OR
ITS LIABILITY UNDER, THE PURCHASE AGREEMENT OR ANY RELATED AGREEMENT, (IV) ANY
PROCEEDING SHALL BE BROUGHT TO CHALLENGE THE VALIDITY, BINDING EFFECT OF THE
PURCHASE AGREEMENT OR ANY RELATED AGREEMENT OR (V) THE PURCHASE AGREEMENT OR ANY
RELATED AGREEMENT CEASES TO BE A VALID, BINDING AND ENFORCEABLE OBLIGATION OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES (TO THE EXTENT SUCH PERSONS OR ENTITIES
ARE A PARTY THERETO).


 


(L)            STOP TRADE.  AN SEC STOP TRADE ORDER OR PRINCIPAL MARKET TRADING
SUSPENSION OF THE COMMON STOCK SHALL BE IN EFFECT FOR SIX (6) CONSECUTIVE DAYS
OR SIX (6) DAYS DURING A PERIOD OF TEN (10) CONSECUTIVE DAYS, EXCLUDING IN ALL
CASES A SUSPENSION OF ALL TRADING ON A PRINCIPAL MARKET, PROVIDED THAT THE
COMPANY SHALL NOT HAVE BEEN ABLE TO CURE SUCH TRADING SUSPENSION WITHIN THIRTY
(30) DAYS OF THE NOTICE THEREOF OR LIST THE COMMON STOCK ON ANOTHER PRINCIPAL
MARKET WITHIN SIXTY (60) DAYS OF SUCH NOTICE.


 


(M)          FAILURE TO DELIVER COMMON STOCK OR REPLACEMENT NOTE.  THE COMPANY’S
FAILURE TO DELIVER COMMON STOCK TO THE HOLDER PURSUANT TO AND IN THE FORM
REQUIRED BY THIS NOTE AND THE PURCHASE AGREEMENT AND, IF SUCH FAILURE TO DELIVER
COMMON STOCK SHALL NOT BE CURED WITHIN TWO (2) BUSINESS DAYS OR THE COMPANY IS
REQUIRED TO ISSUE A REPLACEMENT NOTE TO THE HOLDER AND THE COMPANY SHALL FAIL TO
DELIVER SUCH REPLACEMENT NOTE WITHIN SEVEN (7) BUSINESS DAYS.


 


4.2           DEFAULT INTEREST.  FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE COMPANY SHALL PAY ADDITIONAL INTEREST ON
THIS NOTE IN AN AMOUNT EQUAL TO FOUR PERCENT (4.0%) PER ANNUM, AND ALL
OUTSTANDING OBLIGATIONS UNDER THIS NOTE, THE PURCHASE AGREEMENT AND EACH OTHER
RELATED AGREEMENT, INCLUDING UNPAID INTEREST, SHALL CONTINUE TO ACCRUE INTEREST
AT SUCH ADDITIONAL INTEREST RATE FROM THE DATE OF SUCH EVENT OF DEFAULT UNTIL
THE DATE SUCH EVENT OF DEFAULT IS CURED OR WAIVED.


 


4.3           DEFAULT PAYMENT.  FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE HOLDER, AT ITS OPTION, MAY DEMAND
REPAYMENT IN FULL OF ALL OBLIGATIONS AND LIABILITIES OWING BY COMPANY TO THE
HOLDER UNDER THIS NOTE, THE PURCHASE AGREEMENT AND/OR ANY OTHER RELATED
AGREEMENT AND/OR MAY ELECT, IN ADDITION TO ALL RIGHTS AND REMEDIES OF THE

 

9

--------------------------------------------------------------------------------


 

Holder under the Purchase Agreement and the other Related Agreements and all
obligations and liabilities of the Company under the Purchase Agreement and the
other Related Agreements, to require the Company to make a Default Payment
(“Default Payment”).  The Default Payment shall be 125% of the outstanding
principal amount of the Note, plus accrued but unpaid interest, all other fees
then remaining unpaid, and all other amounts payable hereunder.  The Default
Payment shall be applied first to any fees due and payable to the Holder
pursuant to this Note, the Purchase Agreement, and/or the other Related
Agreements, then to accrued and unpaid interest due on this Note and then to the
outstanding principal balance of this Note.  The Default Payment shall be due
and payable immediately on the date that the Holder has exercised its rights
pursuant to this Section 4.3.


 


ARTICLE V
MISCELLANEOUS


 


5.1           CONVERSION PRIVILEGES.  THE CONVERSION PRIVILEGES SET FORTH IN
ARTICLE III SHALL REMAIN IN FULL FORCE AND EFFECT IMMEDIATELY FROM THE DATE
HEREOF UNTIL THE DATE THIS NOTE IS INDEFEASIBLY PAID IN FULL.


 


5.2           CUMULATIVE REMEDIES.  THE REMEDIES UNDER THIS NOTE SHALL BE
CUMULATIVE.


 


5.3           FAILURE OR INDULGENCE NOT WAIVER.  NO FAILURE OR DELAY ON THE PART
OF THE HOLDER HEREOF IN THE EXERCISE OF ANY POWER, RIGHT OR PRIVILEGE HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH POWER, RIGHT OR PRIVILEGE PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR
OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  ALL RIGHTS AND REMEDIES EXISTING
HEREUNDER ARE CUMULATIVE TO, AND NOT EXCLUSIVE OF, ANY RIGHTS OR REMEDIES
OTHERWISE AVAILABLE.


 


5.4           NOTICES.  ANY NOTICE HEREIN REQUIRED OR PERMITTED TO BE GIVEN
SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN: (A) UPON PERSONAL
DELIVERY TO THE PARTY NOTIFIED, (B) WHEN SENT BY CONFIRMED TELEX OR FACSIMILE IF
SENT DURING NORMAL BUSINESS HOURS OF THE RECIPIENT, IF NOT, THEN ON THE NEXT
BUSINESS DAY, (C) FIVE DAYS AFTER HAVING BEEN SENT BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR (D) ONE DAY AFTER DEPOSIT
WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER, SPECIFYING NEXT DAY DELIVERY,
WITH WRITTEN VERIFICATION OF RECEIPT.  ALL COMMUNICATIONS SHALL BE SENT TO THE
COMPANY AT THE ADDRESS PROVIDED IN THE PURCHASE AGREEMENT EXECUTED IN CONNECTION
HEREWITH, AND TO THE HOLDER AT THE ADDRESS PROVIDED IN THE PURCHASE AGREEMENT
FOR SUCH HOLDER, WITH A COPY TO JOHN E. TUCKER, ESQ., 825 THIRD AVENUE,
14TH FLOOR, NEW YORK, NEW YORK 10022, FACSIMILE NUMBER (212) 541-4434, OR AT
SUCH OTHER ADDRESS AS THE COMPANY OR THE HOLDER MAY DESIGNATE BY TEN DAYS
ADVANCE WRITTEN NOTICE TO THE OTHER PARTIES HERETO.  A NOTICE OF CONVERSION
SHALL BE DEEMED GIVEN WHEN MADE TO THE COMPANY PURSUANT TO THE PURCHASE
AGREEMENT.


 


5.5           AMENDMENT PROVISION.  THE TERM “NOTE” AND ALL REFERENCES THERETO,
AS USED THROUGHOUT THIS INSTRUMENT, SHALL MEAN THIS INSTRUMENT AS ORIGINALLY
EXECUTED, OR IF LATER AMENDED OR SUPPLEMENTED, THEN AS SO AMENDED OR
SUPPLEMENTED, AND ANY SUCCESSOR INSTRUMENT AS SUCH SUCCESSOR INSTRUMENT MAY BE
AMENDED OR SUPPLEMENTED.

 

10

--------------------------------------------------------------------------------


 


5.6           ASSIGNABILITY.  THIS NOTE SHALL BE BINDING UPON THE COMPANY AND
ITS SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE HOLDER AND ITS
SUCCESSORS AND ASSIGNS, AND MAY BE ASSIGNED OR TRANSFERRED BY THE HOLDER IN
ACCORDANCE WITH THE REQUIREMENTS OF THE PURCHASE AGREEMENT; PROVIDED THAT, TO
THE EXTENT REQUESTED BY THE COMPANY, THE HOLDER’S COUNSEL SHALL, TO THE EXTENT
AN EVENT OF DEFAULT HAS NOT OCCURRED AND IS CONTINUING, BE REQUIRED TO PROVIDE
TO THE COMPANY A CUSTOMARY LEGAL OPINION STATING THAT SUCH ASSIGNMENT OR
TRANSFER IS OCCURRING PURSUANT TO AN EXEMPTION FROM THE REGISTRATION PROVISIONS
OF THE FEDERAL AND STATE SECURITIES LAWS.  THE COMPANY MAY NOT ASSIGN ANY OF ITS
OBLIGATIONS UNDER THIS NOTE WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDER, ANY
SUCH PURPORTED ASSIGNMENT WITHOUT SUCH CONSENT BEING NULL AND VOID.


 


5.7           COST OF COLLECTION.  IN CASE OF ANY EVENT OF DEFAULT UNDER THIS
NOTE, THE COMPANY SHALL PAY THE HOLDER REASONABLE COSTS OF COLLECTION, INCLUDING
REASONABLE ATTORNEYS’ FEES.


 


5.8           GOVERNING LAW, JURISDICTION AND WAIVER OF JURY TRIAL.


 


(A)           THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.


 


(B)           THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR
ANY OF THE OTHER RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED
TO THIS NOTE OR ANY OF THE RELATED AGREEMENTS; PROVIDED, THAT THE COMPANY
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER
PROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
THE HOLDER.  THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  THE COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT
THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE

 

11

--------------------------------------------------------------------------------


 

EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT
IN THE U.S. MAILS, PROPER POSTAGE PREPAID.


 


(C)           THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF
THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE COMPANY HERETO
WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
HOLDER AND THE COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY
OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.


 


5.9           SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS NOTE IS
INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH
PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT
THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF
LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW
SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS
NOTE.


 


5.10         MAXIMUM PAYMENTS.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO
ESTABLISH OR REQUIRE THE PAYMENT OF A RATE OF INTEREST OR OTHER CHARGES IN
EXCESS OF THE MAXIMUM PERMITTED BY APPLICABLE LAW.  IN THE EVENT THAT THE RATE
OF INTEREST REQUIRED TO BE PAID OR OTHER CHARGES HEREUNDER EXCEED THE MAXIMUM
RATE PERMITTED BY SUCH LAW, ANY PAYMENTS IN EXCESS OF SUCH MAXIMUM RATE SHALL BE
CREDITED AGAINST AMOUNTS OWED BY THE COMPANY TO THE HOLDER AND THUS REFUNDED TO
THE COMPANY.


 


5.11         SECURITY INTEREST.  THE HOLDER, AS OF THE DATE HEREOF, HAS BEEN
GRANTED A SECURITY INTEREST IN CERTAIN ASSETS OF THE COMPANY AS MORE FULLY
DESCRIBED IN THE MASTER SECURITY AGREEMENT DATED AS OF THE DATE HEREOF.


 


5.12         CONSTRUCTION.  EACH PARTY ACKNOWLEDGES THAT ITS LEGAL COUNSEL
PARTICIPATED IN THE PREPARATION OF THIS NOTE AND, THEREFORE, STIPULATES THAT THE
RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING
PARTY SHALL NOT BE APPLIED IN THE INTERPRETATION OF THIS NOTE TO FAVOR ANY PARTY
AGAINST THE OTHER.


 

5.13         Registered Obligation. This Note is intended to be a registered
obligation within the meaning of Treasury Regulation
Section 1.871-14(c)(1)(i) and the Company (or its agent) shall register the Note
(and thereafter shall maintain such registration) as to both principal and any
stated interest.  Notwithstanding any document, instrument or agreement relating
to this Note to the contrary, transfer of this Note (or the right to any
payments of principal or stated interest thereunder) may only be effected by
(i) surrender of this Note and either the reissuance by the Company of this Note
to the new holder or the issuance by the Company of a new instrument to the new
holder, or (ii) transfer through a book entry system maintained by the Company
(or its agent), within the meaning of Treasury Regulation
Section 1.871-14(c)(1)(i)(B).

 

[Balance of page intentionally left blank; signature page follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Secured Convertible Term Note to
be signed in its name effective as of this 9th day of August, 2005.

 

 

 

APOGEE TECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

/s/

 

 

Name:

 

 

Title:

 

 

 

WITNESS:

 

 

 

 

 

/s/

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to convert all or part of
the Secured Convertible Term Note into Common Stock)

 

[Name and Address of Company]

 

The undersigned hereby converts $                  of the principal due on
[specify applicable Repayment Date] under the Secured Convertible Term Note
dated as of August    , 2005 (the “Note”) issued by Apogee Technology, Inc. (the
“Company”) by delivery of shares of Common Stock of the Company (“Shares”) on
and subject to the conditions set forth in the Note.

 

1.

 

Date of Conversion

 

 

 

2.

 

Shares To Be Delivered:

 

 

[HOLDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------